Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 15, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang (U.S. Patent 5,676,865).
Regarding claim 1, Chang discloses a process for welding a conductor onto a workpiece (Abstract, “process for forming a welded joint), comprising: providing the conductor (12) including a first metal (copper trace 12, column 4 line 64); providing the workpiece (18) including a second metal (bronze/nickel, column 2 line 60) ; removing an insulation of the conductor over a predetermined length (column 4 lines 64-67; “removing insulation” from a specific area); forming a bead (the wire 12 that protrudes down into the area that used to have insulation in stripped section 12a, that’s formed from the downturned conductor, column 2 line 58) in a stripped region of the conductor; holding down (column 2 line 58 describes “bowing” of trace 12 in prior art ,and in the current art, column 3 line 9, describes it causing it to extend “downwardly”, see fig. 3), the conductor on the workpiece to produce a mechanical contact in a welding region between the conductor and the workpiece, the welding region is arranged in a region of the bead (step S3, fig. 5 ;column 3 lines 50-56); and laser welding (via LB) the conductor to the workpiece in the welding region (Step S4, column 3 lines 57- 67; radiant energy beam issued to interact with the underlying material).  
Regarding claim 9, Chang discloses all the limitations of claim 1, as above, and further discloses a process wherein a depth of the bead is substantially equal to a thickness of the insulation (figs. 3 or 5, the protruding down, bent down wired of 12 in section 12a; it is apparent that this protruding down wire, distance B, is substantially the thickness of insulation 16, distance A).
[AltContent: textbox ([img-media_image1.png])]








Regarding claim 11, Chang discloses all the limitations of claim 1, as above, and further discloses a process wherein the holding down occurs in the stripped region (Fig. 5, stripped area 12a, the holding down, column 2 line 58, “bowing” causes contact between the trace and the workpiece, and since all that occurs in the stripped area, then that must be where at least some of this holding down is taking place) 
Regarding claim 15, Chang discloses an arrangement, comprising: a conductor (10) including a first metal (12); and a workpiece (18) including a second metal (“phosphor bronze with nickel coating”, column 2 line 60) , the conductor is arranged on the workpiece, the conductor and the workpiece are welded in a welding region (fig. 3, welded together in aperture 12b, where 12 meets 18), the conductor is stripped of an insulation in the welding region (fig. 3, stripped of insulation in regions 12a and 12b) and has a bead (element 12 that’s formed from the that protrudes  down into the area that previously had insulation in stripped section  12a) in the welding region.  

Regarding claim 16, Chang discloses all the limitations of claim 15, as above, and further discloses an arrangement wherein a depth of the bead is substantially equal to a thickness of the insulation outside the welding region (fig. 3, the bent down wired of 12 in section 12a; it is apparent that this protruding down wire thickness, distance B, see annotated fig. above, is substantially the thickness of insulation 16, distance A, see annotated fig. above.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-8, 10, 12, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent 5,676,865) in view of Shi (U.S. Patent Application Publication 2005/ 0258153)
Regarding claim 2, Chang discloses all the limitations of claim 1, as above, but does not further disclose a process wherein the workpiece includes a plurality of conducting regions.   However, having the workpiece simply have a plurality of these conducting regions, seems to be just a duplication of parts that are already anticipated (2144.04(VI)(B).  Specifically, for further and better adhering of the trace/conductor to the workpiece.  Furthermore, Shi teaches connecting a multiple plurality of connected conductors (Shi, connecting 12 to 30, figs. 1,3, and this involves taking of insulting layers 14 & 16 off of conductor 12).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, in order to make sure that the cable is sufficiently connected and secured to create multiple of the welding regions, to have more connecting areas and more area for transfer thus this weld results in better conducting, Chang teaching the process of welding and Shi teaching the plurality of conductors and conducting regions for better and more secure welding.. 
Regarding claim 3, Chang in view of Shi teaches all the limitations of claim 2, as above, and further teaches a process wherein the conductor is part of a multi-core conductor, the insulation is removed on each of a plurality of cores of the multi-core conductor (¶23, “first removing insulating substrate layers 14 and 16”, this would have been met in the combination above).  

Regarding claim 4, Chang in view of Shi teaches all the limitations of claim 3, as above, and further teaches a process wherein the bead is formed on each of the plurality of cores (Shi, fig. 3, seeing the plurality of overlapping welding regions, this also would have been obvious in the combination above) . 
Regarding claim 5, Chang in view of Shi teaches all the limitations of claim 4, as above, but do not further teach, in this combination, a process wherein each of the cores is held down and welded to one of the conducting regions.   However, Shi does teach that each of the cores is held down and welded to one of the conducting regions  (Shi,  Fig. 4, ¶0025, The laserbeam 60 is fired through the transparent plate 50 so that the pieces can be held together, but the laser can pass through).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chang in view of Shi with the further teaching of she, to ensure that the welding members stay together in the proper place and region is welded properly with no unexpected results, again, with the welding process of Chang and the multiple conductors and conducting regions taught from Shi..


Regarding claim 6, Chang discloses all the limitations of claim 4, as above, but does not further teach in one embodiment, a process wherein, after the laser welding in the welding region, the conductor is laser welded to the workpiece in a further welding region.   However, it is noted that in Shi, there are many locations of welding, thus, after completing lasering in this region, should there be other regions to process, it would be obvious to process those.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Chang in view of Shi, to further laser process the conductor in a region should the device require it to create secure and stable connections.
Regarding claim 7 , Chang in view of Shi teaches all the limitations of claim 6, as above, but does not further teach a process wherein the conductor initially lies in contact with the welding region and not in contact with the further welding region when the bead is formed.   However, given the combination above, where the part hanging down, the bead, need only be created as it is about to be welded (see S3 and S4, column 3 lines 51-67), these sections don’t need to be in contact until they are about to be welded, and thus it would be obvious to not to have the conductor (trace 12) and the workpiece (18) in a further region until that regions has completed laser processing.
Regarding claim 8, Chang in view of Shi teaches all the limitations of claim 7, as above, and further teaches a process wherein a thermal expansion of the conductor during the laser welding in the welding region deforms the conductor into contact with the further welding region.  (Here, in the plurality of regions, the laser causes expansion and creating a plasma which creates further melting of the material downward material 12 in 12a, which creates further contact and welding , column 3 lines 22-25)

Regarding claim 10 , Chang discloses all the limitations of claim 1, as above, but do not further teach, in this combination, a process wherein the conductor is a flat conductor with a rectangular cross section.  Now, Chang does teach that it can have a “flat cable”  (column 2 line 50, “flat cable”), but it is unclear if the conductor has a rectangular cross section.  However, it is noted that in Shi, it does call the cables “flat” (Abstract, “flat” cable) and it does seem to have a rectangular cross section, judging at least from fig. 1.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to be sure to include the teaching of Shi into that of Chang, to make sure to use a “flat” conductor with a rectangular condition in order to more easily remove the insulation layers all together (Shi, fig. 1, element 14 removed from over 12), and so the flat conductors (12) will fit, so that they can be placed and spaced evenly under the insulation (14), as opposed to, for instance, round conductions, which would not have an even top layer of insulation if the insulation fit around the top of the circumference of each round conductor.
Regarding claim 12, Chang discloses all the limitations of claim 1, as above, but does not further teach a process wherein the holding down occurs outside the stripped region.  However, Shi teaches that there can be a conductor with many of these conducting regions (Shi, conducting sections 12 connected to 30, figs. 1-3).  Further, Shi teaches holding down occurs outside the stripped region (Shi, figs. 4-5, ¶¶0025 & 0026, transparent plate 50, extending over and beyond just the stripped region, including ends 64 and 66; where the holding down occurs ALSO out of the stripped region.  The claim does not require that the holding down occurs exclusively outside the stripped region.).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chang with Shi, to have multiple conducting regions and then the holding down so that the regions are connected extending outside the stripped region, in order to secure the multiple sections together and have one clamp extend over and secure the conductive sections for quick and controlled welding.

Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent 5,676,865) in view of Kim (U.S. Patent Application Publication 2012/ 0236587).

Regarding claim 13, Chang discloses all the limitations of claim 1, as above, but does not further teach a process wherein the laser welding in the welding region is performed at a plurality of welding points.  However, Kim teaches using a plurality of lasers on a single welding region (Kim ¶158, fig. 11).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chang with the teachings of Kim, to have a plurality of lasers at different points welding in a single region, in order to more efficiently do the welding in that area depending on the size of the welding region (i.e. doing a larger area in a shorter amount of time) and also to reduce a temperature gradient in a welding region, which may affect re-solidification and structural integrity of the welded piece (Kim ¶0158)

Claim(s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent 5,676,865) in view of Flammang (U.S. Patent 5,506,062)

Regarding claim 14, Chang discloses all the limitations of claim 1, as above, but does not further teach a process wherein the bead is formed by drop forging.  However, Chang does teach to form the cutouts via “drilling, punching, piercing, etching, etc” (Chang, column 3 lines 8-9).  Thus, in creating the section (12a) with the down-turned conductor, it would have been obvious to use drop-forging, such as in Flammang, in order to down-turn and “embed it), at least partially, in this plate” (the language is a quote from Flammang, Abstract, and, in combination, it would be referring to embedding Chang element 12 in plate 18).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chang with the teaching s of Flammang, to force down and create a bead by drop-forged, in order to create a bead in a conventional manner, as intended by Chang (column 3 lines 8-9)  forcing down one metal onto another,  in order to prepare the device for further laser processing and welding.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761